STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 20, 2017
               Plaintiff-Appellee,

v                                                                   No. 330762
                                                                    Wayne Circuit Court
CHRISTOPHER REMINGTON LAWRENCE,                                     LC No. 15-006895-01-FC

               Defendant-Appellant.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of assault with intent to commit murder
(AWIM), MCL 750.83, discharging a firearm from a motor vehicle causing physical injury,
MCL 750.234a(1)(b), carrying a dangerous weapon with unlawful intent, MCL 750.226,
carrying a concealed weapon (CCW), MCL 750.227, and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. We affirm.

                    I. SUFFICIENCY OF THE EVIDENCE CHALLENGE

       Defendant argues that his AWIM conviction was not supported by sufficient evidence
because the evidence did not establish that he had the requisite intent to kill. We disagree.

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Solloway,
316 Mich. App. 174, 180; 891 NW2d 255 (2016). We consider the evidence in a light most
favorable to the prosecution to determine whether a rational trier of fact could conclude that the
essential elements of the crime were proved beyond a reasonable doubt. People v Reese, 491
Mich. 127, 139; 815 NW2d 85 (2012) (citation omitted). “It is for the trier of fact, not the
appellate court, to determine what inferences may be fairly drawn from the evidence and to
determine the weight to be accorded those inferences.” People v Hardiman, 466 Mich. 417, 428;
646 NW2d 158 (2002). “[C]ircumstantial evidence and all reasonable inferences drawn
therefrom can constitute satisfactory proof of the crime.” Solloway, 316 Mich. App. at 180-181.

        MCL 750.83 states, in relevant part: “Any person who shall assault another with intent to
commit the crime of murder, shall be guilty of a felony[.]” In order to prove an AWIM charge,
the prosecution must establish beyond a reasonable doubt the following elements: “(1) an assault,
(2) with an actual intent to kill, (3) which, if successful, would make the killing murder.” People
v Jackson, 292 Mich. App. 583, 588; 808 NW2d 541 (2011) (quotation marks and citation

                                                -1-
omitted). “[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” People v Kanaan, 278
Mich. App. 594, 622; 751 NW2d 57 (2008). The “[i]ntent to kill may be inferred from . . . the use
of a deadly weapon.” People v Henderson, 306 Mich. App. 1, 11; 854 NW2d 234 (2014). The
intent to kill may also be shown circumstantially by a defendant’s “motive to kill, along with
flight and lying, which may reflect a consciousness of guilt.” Id.

        In this case, ample evidence supports an inference that defendant possessed the intent to
kill. Specifically, defendant engaged in a verbal altercation with at least one person at the party
while he was parked in the driveway. Defendant testified that he felt the people at the party were
“starting trouble,” and he told them to “fall back” after they were being “very hostile.”
Defendant said he drove away from the location because he was “afraid.” Despite claiming that
he was in fear, defendant returned to the scene of the altercation within 10 minutes. Defendant’s
two children were in the car, and defendant was illegally carrying a firearm. As soon as his
girlfriend got in the car, defendant fired several shots toward the party. Defendant was only 30
feet away from a five-person group when he aimed and fired the gun multiple times towards the
group. Defendant hit one man in the leg, shattering his femur. The gun was not registered to
defendant. Detroit Police Detective Gentry Shelby explained that, in his 14 years’ experience as
an investigator, it is common for criminals to use guns that are not registered to them. After
firing the unregistered and illegally carried gun, defendant drove away from the scene and threw
the gun in the sewer without calling the police. Considering the evidence in the light most
favorable to the prosecution, the jury had ample evidence to draw inferences from and conclude
that defendant possessed the requisite intent to kill. See Solloway, 316 Mich. App. at 180-181;
Henderson, 306 Mich. App. at 11; Kanaan, 278 Mich. App. at 622. Accordingly, defendant’s
challenge to the sufficiency of the evidence in support of his AWIM conviction is without merit.

                                II. SENTENCING CHALLENGE

       Defendant also argues that his sentence was based on improperly scored offense variables
(OV); specifically, OV 3 and OV 12. We disagree.

        The trial court’s factual determinations are reviewed for clear error and need only be
supported by a preponderance of the evidence. People v Hardy, 494 Mich. 430, 438; 835 NW2d
340 (2013). Clear error exists if we are left with a definite and firm conviction that the trial court
made a mistake. People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011). “Whether the
facts, as found, are adequate to satisfy the scoring conditions prescribed by statute . . . is a
question of statutory interpretation,” which we review de novo. People v Steanhouse, 313 Mich
App 1, 38; 880 NW2d 297 (2015), lv gtd 499 Mich. 934 (2016), quoting Hardy, 494 Mich. at 438.
We also review de novo, as a question of law, the proper interpretation of the sentencing
guidelines. People v Gullett, 277 Mich. App. 214, 217; 744 NW2d 200 (2007).

       Defendant first argues that the trial court erred when it assessed 25 points for OV 3
because the evidence did not show that the victim’s injury was permanent. A score of 25 points
may be appropriate where a “[l]ife threatening or permanent incapacitating injury occurred to a
victim[.]” MCL 777.33(1)(c). Regarding OV 3, the trial court made the following finding:


                                                 -2-
       I do recall [the victim’s] testimony with regard to [his] shattered femur. He said, I
       believe, he hopes to be able to walk again in about 18 months, that’s hoping.
       Anytime you have that kind of extensive surgery and the reconstruction of a leg,
       you are going to continue to have difficulties and I believe that . . . the fact that
       he’s been in a wheelchair since this happened and is likely to be for at least
       another 18 months or . . . 2 years, he is . . . quite incapacitat[ed]; and then even if
       he is able to walk again, that doesn’t mean he’s going to be able to do the same
       things he did previously; and . . . even though he may be able to get enough
       strength to be able to walk on that leg, he certainly will not be able to do the same
       things.

       The victim testified that he had been in a wheelchair since he was shot and that he might
be able to get out of it in “a year-and-a-half.” He further testified that he was in physical
therapy, he could not shower or use the toilet by himself, and that that he could not sleep through
the night. No medical records or expert testimony was submitted as evidence; however, medical
testimony is not necessary to prove that a victim suffered a permanent or life-threatening injury.
People v McCuller, 479 Mich. 672, 697 n 19; 739 NW2d 563 (2007). Considering the record
evidence, the trial court could have concluded by a preponderance of evidence that the victim’s
injury was permanent and, thus, properly scored OV 3 at 25 points.

        Defendant also argues that the trial court should have assessed OV 12 at zero points
because there were no additional contemporaneous felonious criminal acts which did not result
in a separate conviction. We disagree.

        Under MCL 777.42, a trial court must assess 25 for points for OV 12 when “[t]hree or
more contemporaneous felonious criminal acts involving crimes against a person were
committed . . . within 24 hours of the sentencing offense [and] . . . [t]he act has not and will not
result in a separate conviction.” MCL 777.42(1)(a), (2)(a)(i), and (2)(a)(ii). However, “when
scoring OV 12, a court must look beyond the sentencing offense and consider only those separate
acts or behavior that did not establish the sentencing offense.” People v Light, 290 Mich. App.
717, 723; 803 NW2d 720 (2010).

       Defendant argues that the other charged offenses, i.e., discharging a firearm from a motor
vehicle causing physical injury, carrying a dangerous weapon with unlawful intent, CCW, and
felony-firearm, were improperly used by the trial court to score OV 12. We disagree; the record
does not support this argument. Specifically, the trial court found:

               The People could have charged the defendant with at least four additional
       crimes for either assault with intent to do great bodily harm or murder or even
       felonious assault with . . . a dangerous weapon; and they chose not to charge him
       for those crimes and focused only on the one individual who was injured in the
       assault. I do find that . . . would constitute three or more contemporaneous
       felonious criminal acts involving crimes against a person.

        Defendant also argues that the trial court improperly found that the people standing in the
front yard with the shooting victim were assaulted as well. We disagree. Besides the shooting
victim, there were at least five other people outside during the shooting, including two children.

                                                -3-
And they were only 30 feet away when defendant shot in their direction with a .38 caliber gun
while it was dark outside. Based on their proximity to the gun’s noise and muzzle flash, they
were all certainly aware that a gun was being fired near them, and the trial court could
reasonably infer that they were in fear, thus establishing, at a minimum, felonious assault. See
MCL 750.82(1); People v Etchison, 123 Mich. App. 448, 453; 333 NW2d 309 (1983) (defining an
assault as “an attempted battery or an unlawful act which places another in reasonable
apprehension of receiving an immediate battery.”)

        Further, the trial court heard testimony that defendant shot up to five times. Only the first
gunshot was required to establish defendant’s underlying conviction. The other gunshots
constitute “separate acts or behavior that did not establish the sentencing offense.” Light, 290
Mich. App. at 723. Because each additional gunshot was a unique assault on each additional
person in the front yard, which occurred within 24 hours of the sentencing offense but did not
result in separate convictions, the trial court did not err when it assessed 25 points under OV 12.
Because both OVs were scored correctly, defendant is not entitled to resentencing.

       To the extent defendant challenges his sentence based on reasonableness, his claim is
without merit. Defendant asserts that, if he were to prevail on his scoring challenges, the
recommended minimum sentencing guidelines range would be 135 to 225 months. See MCL
777.62. Defendant’s minimum sentence is 216 months. Therefore, defendant’s sentence would
not constitute a departure sentence and he would not be entitled to a reasonableness
determination. See People v Lockridge, 498 Mich. 358, 365; 870 NW2d 502 (2015).

       Affirmed.



                                                              /s/ Karen M. Fort Hood
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Amy Ronayne Krause




                                                -4-